PLACEMENT AGENT AGREEMENT April 12, 2011 ViewTrade Securities, Inc. 7280 West Palmetto Park Rd., Suite 105 Boca Raton, FL 33433 Dear Sirs: The undersigned, Ecologic Transportation, Inc., a Nevada corporation (the "Company"), hereby agrees with ViewTrade Securities, Inc. ("ViewTrade” or "Placement Agent") as follows: 1. Best Efforts Offering. The Company hereby engages ViewTrade to act as its exclusive agent to sell up to $2,000,000 of the Company's Senior Convertible Notes at a conversion price to be determined between the Company and the Placement Agent (the “Offering”). Upon signing this agreement The Company will pay ViewTrade a fee of $15,000.00 The Offering is to be done on a “best efforts” basis. The Offering shall be offered only to "accredited investors," as such term is defined under Rule 501 (a) of the Securities Act of 1933, as amended (the “Act”) without registration pursuant to the exemption from registration provided by Regulation D under the Act. 2. Senior Convertible Note Subscription Agreement. The Company will assist and prepare a Senior Convertible Note Subscription Agreement and offering document covering the proposed offering (the “Notes”) which shall meet the anti-fraud and other requirements of the federal and state securities laws. The Notes shall be in a form and substance reasonably satisfactory to ViewTrade. The Company agrees that it shall modify or supplement the Notes during the course of the Offering to insure that the Notes do not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading in light of the circumstances in which they were made. ViewTrade agrees that it will not make any use of the Notes other than for purposes of implementing this agreement, nor will it or any of its agents, employees or participating soliciting brokers or dealers use the same or do any other act or thing in the course of the offering or sale hereunder which would constitute a violation of the Act, the Securities Exchange Act of 1934, as amended (the "1934 Act") or any state "blue sky" laws or regulations applicable to this Offering. 3. Compensation; Non-Accountable Expense Allowance. ViewTrade will be paid at each closing of the Offering a commission of ten percent (10%) of the aggregate subscription price of the Notes to be closed. ViewTrade will receive a non-accountable expense allowance of three percent (3%) of all subscriptions. ViewTrade shall also receive common stock purchase warrants (the “Placement Agent Warrants”) in an amount equal to fifteen percent (15%) of all Securities sold pursuant to the Offering. The Placement Agent Warrants shall have a cashless exercise provision and standard weighted average anti-dilution protection subject to certain carve-outs described in the Warrant Agreement including anti-dilution protection for issuances that are below the then warrant exercise price. The Company shall set aside and at all times have available a sufficient number of shares of its Common Stock to be issued upon the exercise of the Placement Agent Warrants. With respect to the shares of Common Stock issuable upon exercise of the Placement Agent Warrants, ViewTrade shall have the same registration rights that the Purchasers have under the Registration Rights Agreement between the Company and the Purchasers in connection with the Offering, as if such shares were “Registrable Securities” covered by such Registration Rights Agreement. 4. Further Representations and Agreements of the Company. The Company further represents and agrees that (i) it is authorized to enter into this Agreement and to carry out the Offering contemplated hereunder and this Agreement constitutes a legal, valid and binding obligation of the Company, enforceable in accordance with its terms, (ii) the Company will make itself reasonably available to ViewTrade, its agents, auditors, counsel, officers and directors to discuss with ViewTrade any aspect of the Company or its business which ViewTrade reasonably may deem relevant, (iii) the Company will deliver to ViewTrade at each closing of the Offering: (a) a certificate of each of the Company's President and Treasurer to the effect that the Note does not contain any untrue statement of material fact or fail to state any material fact required to be stated therein or necessary to make the statements therein not misleading in light of the circumstances in which they were made, and all necessary corporate approvals have been obtained to enable the Company to deliver the Note in accordance with the terms of the offering , and (iv) at or prior to any closing, the Company will furnish to ViewTrade any documents, certificates and opinions, containing such representations, warranties, covenants, agreements and information as ViewTrade may reasonably request. 5. Further Agreements of ViewTrade. ViewTrade will comply with all applicable rules and regulations in connection with the sale of the Notes. 6. Indemnification.
